USCA4 Appeal: 22-1044      Doc: 14         Filed: 04/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1044


        CATHERINE ALEXANDER,

                            Plaintiff - Appellant,

                     v.

        FEDEX GROUND PACKAGE SYSTEM,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George Jarrod Hazel, District Judge. (8:20-cv-00617-GJH)


        Submitted: April 14, 2022                                         Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Catherine Alexander, Appellant Pro Se. Renee Lynn Bowen, FRANKLIN & PROKOPIK,
        Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1044         Doc: 14      Filed: 04/19/2022     Pg: 2 of 2




        PER CURIAM:

               Catherine Alexander seeks to appeal the district court’s order dismissing her civil

        complaint as barred by the statute of limitations. We dismiss the appeal for lack of

        jurisdiction because the notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on November 30, 2021. Alexander filed the

        notice of appeal on January 11, 2022. Because Alexander failed to file a timely notice of

        appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     DISMISSED




                                                     2